Jahier v Jahier (2021 NY Slip Op 08173)





Jahier v Jahier


2021 NY Slip Op 08173


Decided on February 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
HECTOR D. LASALLE
ANGELA G. IANNACCI, JJ.


2017-10459
 (Index No. 602559/17)

[*1]Donna Sue Jahier, appellant, 
vGlenn Alan Jahier, etc., et al., defendants, Marchese and Maynard, LLP, et al., respondents.


Zimmerman Law, P.C., Huntington Station, NY (Gary R. Novins of counsel), for appellant.
L'Abbate, Balkan, Colavita & Contini, LLP, Garden City, NY (Matthew J. Bizzaro of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to set aside a settlement agreement, the plaintiff appeals from an order of the Supreme Court, Nassau County (Randy Sue Marber, J.), dated September 18, 2017. The order granted the motion of the defendants Marchese and Maynard, LLP, Robin Maynard, and Paul Marchese pursuant to CPLR 3211(a) to dismiss the complaint insofar as asserted against them.
ORDERED that the order is affirmed, with costs.
The relevant background facts are set forth in this Court's decision and order on a related appeal (Jahier v Jahier, ___ AD3d ___ [Appellate Division Docket No. 2018-10882; decided herewith]).
In light of our determination on the related appeal, we conclude that the Supreme Court properly granted the motion of the defendants Marchese and Maynard, LLP, Robin Maynard, and Paul Marchese pursuant to CPLR 3211(a) to dismiss the complaint insofar as asserted against them.
The plaintiff's remaining contentions are not properly before this Court.
DILLON, J.P., CHAMBERS, LASALLE and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court